Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 7/18/2012, wherein claims 7 and 23 were amended; claim 8 was canceled; and claim 35 was added. Claims 1-7 and 9-35 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 is rendered indefinite since it depends from itself and the meets and bounds of the claim are unclear. For examination purposes, Examiner interprets claim 9 as depending from claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2006/0273084).
Regarding claim 10, Baker discloses a container (See Fig. 1B) capable of containing and transporting a medical device, comprising: a bottom face (bottom wall in Fig. 1B) and surrounding side faces as a closed first end (bottom end) and an open second end (top end) to form an inner portion capable of receiving and retaining the medical device, the bottom face including a contour that comprises a recessed portion (at 32); and at least a portion of one or more of the side faces having an indentation (at 29) extending along a length of the respective side face; wherein the indentation on the at least a portion of the one or more side faces is formed into the inner portion of the container (as shown in Fig. 1B); and wherein the container is capable of being received in a first transportation device in a first orientation.
Regarding claim 15, Baker discloses the container is capable of being compatibly received in a second transportation device, the second transportation device different from the first transportation device, such that the container is capable of being exchanged between the first transportation device and the second transportation device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2006/0273084) in view of Ghosh (US 9,788,913).
Regarding claim 1, Baker discloses a container (See Fig. 1B) including a bottom face (bottom wall) and surrounding side faces as a closed first end (bottom end) and an open second end (top end) to form an inner portion capable of receiving and retaining a medical device, at least a portion of one or more of the side faces having an indentation (at 29) extending along a length of the respective side face; and wherein the indentation is formed into the inner portion of the container (as shown in Fig. 1B) and is configured such that the container is capable of being compatibly received in a first transportation device in a first orientation. Baker discloses the claimed invention except for the liner.
However, Ghosh teaches a system comprising a container (tray) and a liner (740/840), wherein the liner comprises a top portion (portion to the right of 741/841), a bottom portion (portion to the left of 741/841), and a closure feature (741/841), the liner configured to receive the container and to removably and fully enclose the container, the top portion of the liner being extendable over side faces to line the inner portion of the container, such that the liner is conformable to a profile of the container, for the purpose of protecting the container and conforming to the container to allow for use of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of Baker with the liner of Ghosh in order to provide protection the container.
Regarding claim 2, Baker discloses the bottom face of the container includes a recess (at 32), such that the container is capable of being compatibly received in the first transportation device in a second orientation different from the first orientation.
Regarding claim 3, Baker discloses the container includes one or more handles (upper wall portion at 28).
Regarding claim 5, Baker discloses the container is capable of being compatibly received in a second transportation device, the second transportation device differing from the first transportation device, such that the container is capable of being exchanged between the first transportation device and the second transportation device.
Regarding claim 7, Ghosh teaches the closure feature comprises an opening in the liner that extends across a width of the liner and includes overlapping edges of the bottom portion of the liner (See Figs. 15-17).
Regarding claim 21, Ghosh teaches the closure feature comprises an opening (near 842) in the bottom portion of the liner that extends across a width of the liner.
Regarding claim 22, Ghosh teaches the liner comprises one piece of material forming the top portion and two pieces of material forming the bottom portion (See Figs. 15-17).
Regarding claim 23, Ghosh teaches the closure feature comprises an opening in the bottom portion of the liner that extends across a width of the liner and includes overlapping edges of the two pieces of material forming the bottom portion. (See Figs. 15-17).

Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2006/0273084) in view of Ghosh (US 9,788,913) as applied to claim 1 above, and further in view of Lubbers et al. (US 2006/0272979). Baker-Ghosh discloses a first cover (liner of Ghosh) capable of removably enclosing the container and capable of extending over at least a portion of the side faces and across the open second end of the container to enclose the inner portion, but does not disclose the second cover. However, Lubbers teaches a medical device (10) being removably enclosed within a cover (180 in Fig. 12) for the purpose of assisting in cleaning up after use and indicating biohazard therein ([0048)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Baker-Ghosh with an additional cover (second cover) as taught by Lubbers in order to assisting in cleaning up after use and indicating biohazard therein, if needed.
Further regarding claim 8, Baker-Ghosh-Lubbers discloses the first cover (liner) comprises a first cover top portion, a first cover bottom portion and a first cover closure feature, wherein the first cover is removably enclosable about the container, and wherein the first cover closure feature comprises an opening that extends across a width of the first cover and includes overlapping edges of the first cover bottom portion (See Figs. 15-17 of Ghosh).
Further regarding claim 9, Baker-Ghosh-Lubbers discloses the second cover comprises a second cover top portion, a second cover bottom portion and a second cover closure feature, wherein the second cover is removably enclosable about the container, and wherein the second cover closure feature comprises an opening that extends across a width of the second cover and includes overlapping edges of the second cover bottom portion (See Figs. 15-17 of Ghosh).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2006/0273084) as applied to claim 10 above, in view of Ghosh (US 9,788,913). As described above, Baker discloses the claimed invention except for the liner. However, Ghosh teaches a system comprising a container (tray) and a liner (740/840), wherein the liner comprises a top portion (portion to the right of 741/841), a bottom portion (portion to the left of 741/841), and a closure feature (741/841), the liner configured to receive the container and to removably and fully enclose the container, the top portion of the liner being extendable over side faces to line the inner portion of the container, such that the liner is conformable to a profile of the container, for the purpose of protecting the container and conforming to the container to allow for use of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of Baker with the liner of Ghosh in order to provide protection the container.
Further regarding claim 13, Ghosh teaches the liner comprises a top portion, a bottom portion, and a closure feature, the closure feature comprising an opening in the liner that extends across a width of the liner and includes overlapping edges of the bottom portion of the liner (See Figs. 15-17).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2006/0273084) in view of Ghosh (US 9,788,913) as applied to claim 11 above, and further in view of Lubbers et al. (US 2006/0272979). Baker-Ghosh discloses a first cover (liner of Ghosh) capable of removably enclosing the container and capable of extending over at least a portion of the side faces and across the open second end of the container to enclose the inner portion, but does not disclose the second cover. However, Lubbers teaches a medical device (10) being removably enclosed within a cover (180 in Fig. 12) for the purpose of assisting in cleaning up after use and indicating biohazard therein ([0048)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Baker-Ghosh with an additional cover (second cover) as taught by Lubbers in order to assisting in cleaning up after use and indicating biohazard therein, if needed.
 	Further regarding claim 14, Baker-Ghosh-Lubbers discloses one or both of the first cover and second cover is removably enclosable about the container comprises a cover top portion, a cover bottom portion, and a cover closure feature, the cover closure feature comprising an opening in the cover that extends across a width of the cover and includes overlapping edges of the cover bottom portion (See Figs. 15-17).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2006/0273084) as applied to claim 10 above. As described above, Baker discloses the claimed invention except for the recessed portion of the bottom face extends across an entire width of the bottom face between two non-recessed portions that extend across an entire width of the bottom face. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recessed portion to extend any length across the width of the container, such as entirely across, for the purpose of engaging with upper portions of a container placed below the container. To modify the size of the recessed portion would entail a mere change in size of the components and yield only predictable results. The recessed portion would perform the same function regardless of the length.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735